           Case 1:20-cv-08070-CM Document 4 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANK PALOMPELLI,

                             Plaintiff,                            1:20-CV-8070 (CM)

                     -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                       OR IFP APPLICATION AND PRISONER
JILLIAN SMITH, M.D., et al.,                                    AUTHORIZATION

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at the Shawangunk Correctional Facility, brings this

action pro se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in

fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to

proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP

application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a

prisoner’s IFP application, the Prison Litigation Reform Act requires the Court to collect the

$350.00 filing fee in installments deducted from the prisoner’s prison trust fund account. See

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore authorize the Court to withdraw these payments from his prison trust fund account by

filing a “prisoner authorization,” which directs the facility where the prisoner is incarcerated to

deduct the $350.00 filing fee 1 from the prisoner’s prison trust fund account in installments and

to send to the Court certified copies of the prisoner’s prison trust fund account statements for the

past six months. See § 1915(a)(2), (b).




       1
         The $50.00 administrative fee for filing a federal civil action does not apply to persons
granted IFP status under 28 U.S.C. § 1915.
           Case 1:20-cv-08070-CM Document 4 Filed 10/02/20 Page 2 of 2




       Plaintiff submitted the complaint without the relevant fees or a completed appropriate IFP

application and a completed appropriate prisoner authorization. Within thirty days of the date of

this order, Plaintiff must either pay the $400.00 in fees or complete and submit the attached IFP

application and prisoner authorization forms. If Plaintiff submits the IFP application and prisoner

authorization, they should be labeled with docket number 1:20-CV-8070 (CM). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, this action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, this action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    October 2, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




       2
           Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
malicious, frivolous, or for failure to state a claim on which relief may be granted, the dismissal
is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot file
federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and must pay the relevant fees at the time of filing any new federal civil action.

                                                   2
